The findings of fact in the decision of the court have been unanimously affirmed by the Appellate Division.
Such findings do not show that the personal obligation of the defendant Cook was assigned to the plaintiff. The other questions discussed are not raised by such findings. The judgment should be reversed and a new trial granted, with costs to abide the event, unless the plaintiff within twenty days consents to amend the judgment, by striking therefrom that part thereof directing that if the proceeds of the sale of *Page 556 
the real property therein described be insufficient to pay the amount due to the plaintiff, with interest and costs, that the defendant Cook pay the same to the plaintiff, and that the plaintiff have execution therefor, in which case the judgment as so amended is affirmed, without costs to either party in this court.
CULLEN, Ch. J., HAIGHT, VANN, WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Judgment accordingly.